SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of Novem ber, 2015 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina ( Address of principal executive offices) Form 20-F x Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the letter datedNovember11, 2015 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires : IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA By letter dated November 11, 2015 theCompany reported that in compliance with the regulations in force, please regard the following information for the three-month periods ended September 30, 2015 and 2014 as duly received: IRSA Inversiones y Representaciones Sociedad Anónima September 30, 2015 and 2014 1. Net income In thousands of ARS 09/30/15 09/30/14 Net (loss) / income (three-month period) (315,967) 135,799 Income attributable to: Controlling company’s shareholders (275,692) 3,258 Non-controlling interest (40,275) 132,541 2. Shareholders’ Equity In thousands of ARS 09/30/15 09/30/14 Capital stock 574,874 573,771 Treasury shares 3,802 4,905 Comprehensive adjustment of capital stock and treasury shares 123,329 123,329 Additional paid in capital 793,123 793,123 Premium for trading of treasury shares 10,733 - Cost of treasury shares (30,130) (37,906) Changes in non-controlling interest (14,258) (16,904) Reserve for share-based payments 61,055 63,299 Statutory reserve 116,840 116,840 Special reserve 3,824 375,487 Reserve for new projects - 413,206 Conversion reserve 341,062 435,587 Retained earnings 245,248 (781,611) Total attributable to controlling company’s shareholders 2,229,502 2,063,126 Non-controlling interest 351,828 679,791 Total Shareholders’ Equity 2,581,330 2,742,917 In compliance with Section o) of the referred Regulations, we report that as of the closing date of the financial statements, the Company’s capital stock was ARS 578,676,460 (including treasury shares) divided into 578,676,460 common, registered, non-endorsable shares of ARS 1 par value each and entitled to one vote per share. The Company’s principal shareholder is Cresud S.A.C.I.F. y A. (Cresud) with 372,112,411 shares, accounting for 64.3% of the issued capital stock. In addition, we report that as of September 30, 2015, after deducting Cresud’s interest and the treasury shares, the remaining shareholders held 202,823,480 common, registered, non-endorsable shares of ARS 1 par value each and entitled to one vote per share, accounting for 35.0% of the issued capital stock. As of September 30, 2015 no warrants or convertible notes for the purchase of the Company’s stock were outstanding. Below are the highlights for the period ended September 30, 2015: Ø Net loss for the first quarter of fiscal year 2016 was ARS 316.0 million compared to income for ARS 135.9 million in the same period of 2015, mainly due to the change in the valuation method applied with respect to our investment in IDB Development Corporation. Ø Revenues from sales, leases and services grew 21.2% as compared to the first quarter of 2015, whereas EBITDA rose 14.0%, reaching ARS 778.6 million. Ø Tenant sales in our shopping centers rose 44.5% during the quarter (36.3% considering the same shopping centers) and portfolio occupancy was 98.9%. Ø During this quarter we sold investment properties for ARS 424.9 million. After period-end, we sold 2 office floors in Maipu 1300 building, located in the City of Buenos Aires, for USD 3.0 million. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Name: Saúl Zang Responsible for the Relationship with the Markets Dated:Novem ber 12
